Citation Nr: 1201297	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  06-11 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation for cardioinhibitory and vasodepressor neurocardiogenic syncope (claimed as fainting spells) in excess of 20 percent for the period beginning February 7, 2005. 

2.  Entitlement to an increased evaluation for residuals, status post pacemaker implant (previously listed as cardioinhibitory and vasodepressor neurocardiogenic syncope (claimed as fainting spells) and coded 7011-8911) in excess of 20 percent beginning July 1, 2006 and in excess of 60 percent disabling as of August 23, 2010. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active duty service with the United States Army from June 1980 to March 1987. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2006 Decision Review Officer (DRO) Decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for cardioinhibitory and vasodepressor neurocardiogenic syncope (claimed as fainting spells) and assigned an evaluation of 20 percent effective February 7, 2005. 

The Veteran had a pacemaker installed in April 2006.  By way of a May 2006 Rating Decision, the Veteran was given a temporary convalescent evaluation of 100 percent, effective from April 14, 2006 to the last day of June, 2006.  Thereafter, effective July 1, 2006, the Veteran's service-connected disorder was rated with a 20 percent evaluation for "residuals, status post pacemaker implant (previously listed as cardioinhibitory and vasodepressor neurocardiogenic syncope (claimed as fainting spells) and coded 7011-8911)".  The issues are now set forth on the title page above to reflect the Veteran's claims on appeal for higher evaluations for his service-connected cardiovascular and syncopal symptoms both before and after pacemaker insertion. 

The Veteran testified before the undersigned Veteran's Law Judge at a hearing held in October 2008.  A transcript of the hearing is associated with the claims folder. 

The Board remanded this matter for further development in February 2009.  As the actions requested in the prior remand were not complied with, the Board again remanded this matter in June 2011 to ensure proper development. 

While the matter was on remand status, the RO granted a 60 percent staged increased rating for the residuals, status post pacemaker implant (previously listed as cardioinhibitory and vasodepressor neurocardiogenic syncope (claimed as fainting spells) effective August 23, 2010. 

This matter is now returned to the Board for further consideration.  

The Board has found that this increased rating matter contains an inferred claim for total disability due to individual unemployability (TDIU), as per the medical evidence, which includes a doctor's statement dated in February 2011 stating that the Veteran's service connected disabilities of cardiac issues and chronic depression essentially render him disabled from any occupation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009.)  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From February 7, 2005, up to the date prior to his April 14, 2006 pacemaker insertion surgery, the Veteran's neurocardiogenic syncope was manifested by episodes, which primarily consist of episodes of near syncope, as well as full syncope; these episodes did not more closely resemble that of at least 1 major seizure in the last 6 months or 2 in the last year, nor did they more closely resemble the average of at least 5 to 8 minor seizures weekly.

2.  For the period from July 1, 2006 to January 7, 2008, the Veteran's residuals of pacemaker insertion are not shown to result in heart symptoms where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; nor is there evidence of cardiac hypertrophy or dilatation on EKG, ECG, or x-ray that is attributable to this service connected condition; nor is there evidence of paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year.  He is also shown to have no evidence of active syncopal episodes. 

3.  Beginning January 8, 2008, the Veteran's residuals of pacemaker insertion are shown to primarily consist of episodes of paroxysmal supraventricular tachycardia/atrial fibrillation that more closely resemble the criteria for a 30 percent rating for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 3 episodes/year documented by ECG or Holter monitor.  

4.  Although during the period from January 8, 2008 to August 22, 2010, the Veteran has been repeatedly shown to have a workload of less than 3 METS and records also document poor exercise tolerance, the preponderance of the evidence reflects that such findings are attributable to a chronic obstructive pulmonary disease (COPD), and are not a result of his service connected heart disorder.  His METS from his heart condition are described in a January 2011 VA addendum as more likely being greater than 5.  Likewise, while a right ventricular hypertrophy has been documented as early as March 2007, it has been attributed to the nonservice connected COPD.  

5.  For the period since August 23, 2010, the medical evidence does not demonstrate symptomatology consistent with the diagnostic criteria for a rating in excess of 60 percent, for residuals of pacemaker insertion, as there is no evidence of hospitalization for an indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy.  Nor is he shown to have an automatic implantable Cardioverter-Defibrillator in place.  He is also not shown to have chronic congestive heart failure, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Nor is he shown to have a workload of 3 METS or less attributable to his service connected heart disorder. 


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial rating in excess of 20 percent for neurocardiogenic syncope during the period from February 7, 2005 to April 13, 2006.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.3 , 4.7, 4.20, 4.124a, Diagnostic Codes 8911 (2011). 

2.  The criteria have not been met for a rating in excess of 20 percent rating for residuals, status post pacemaker implant with continued symptomatology of neurocardiogenic syncope, during the period from July 1, 2006 to January 7, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.124a, Diagnostic Codes 8911, 7010, 1011, 7015, 7018 (2011). 

3.  The criteria for a 30 percent disability rating for residuals of pacemaker insertion, to include episodes of paroxysmal supraventricular tachycardia/atrial fibrillation, have been met as of January 8, 2008 and continuing to August 22, 2010.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.25, 4.104 Diagnostic Codes 7010, 7018 (2011). 

4.  The criteria have not been met for a disability rating in excess of 60 percent for neurocardiogenic syncope, status post pacemaker placement during the period beginning August 23, 2010. 38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.104 Diagnostic Codes 7010, 7011, 7015, 7018 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran filed his claim on appeal in February 2005.  Prior to issuing the rating decision granting service connection in February 2006, the RO issued a duty to assist letter in February 2005 addressing entitlement to service connection.

This letter described the evidence necessary to substantiate a claim for service connection, the VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information, which included notice of the requirements to prevail on these types of claims, of his and VA's respective duties.  The duty to assist letter notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant so that VA could help by getting that evidence.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Even so, in March 2009, August 2010, and July 2011 post-rating letters, the Veteran was informed of what was needed to substantiate his increased rating claim for his cardiovascular/syncopal disorder.

Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in August 2011.  Hence, while some of this notice was provided after the initial rating action on appeal, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or an SSOC, is sufficient to cure a timing defect).  Thus, any VCAA notice error in regard to the issues decided herein is deemed harmless and does not preclude appellate consideration of the matters decided on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  VA and private medical records were obtained.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with examination in September 2010, with additional addenda in August 2011.  These examinations/addenda addressed the claimed disorder, and included review of the claims folder and examination of the Veteran.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices from the RO, the claimant has been notified and made aware of the evidence needed to substantiate his claim for higher disability ratings, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided the Veteran.  There is no indication that there is additional existing evidence to obtain or other development that could bring about more evidence to be considered in connection with the issues decided in this decision.  Any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

The Veteran contends that his cardioinhibitory and vasodepressor neurocardiogenic syncopal disorder is more severe both prior to and subsequent to his pacemaker insertion, which took place in April 2006.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  VA will interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  VA will resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  See 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, VA will assign a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 C.F.R. § 4.7.  VA will evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran's neurocardiogenic syncope was initially rated under 38 C.F.R. § 4.124a , Diagnostic Codes 7099-8911.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to neurocardiogenic syncope, and that it must be rated by analogy. See 38 C.F.R. §§ 4.20 , 4.27.  Diagnostic Code 8911 is applicable to epilepsy, petit mal. 

Diagnostic Code 8911 provides that petit mal epilepsy is to be rated under the General Rating Formula for Minor Seizures.  A 20 percent disability rating is assigned where there are at least two minor seizures in the last six months.  A 40 percent rating is assigned when there is at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.  A 60 percent rating is warranted when the disability averages at least 1 major seizure in 4 months over the last year, or 9 to 10 minor seizures per week.  An 80 percent rating is assigned when the disability averages at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  Finally, a 100 percent rating is warranted when the disability averages at least 1 major seizure per month over the last year. 38 C.F.R. § 4.124a  Diagnostic Code 8911. 

Two notes to Diagnostic Code 8911 define major and minor seizures.  A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type). 

Subsequent to his implantation of a pacemaker which took place on April 14, 2006, the Veteran was rated under 38 C.F.R. § 4.104, Diagnostic Code 7018.  However he was noted to be still be coded under Diagnostic Code 7011 (ventricular arrhythmias) and 8911 (petit mal epilepsy) for the cardioinhibiatory and vasodepressor neurocardiogenic syncope, status post pacemaker insertion.  

Under Diagnostic Code 7018, implantable cardiac pacemakers are rated as 100 percent disabling for two months following hospital admission for implantation or re- implantation.  Thereafter, they are rated as supraventricular arrhythmias (Diagnostic Code 7010), ventricular arrhythmias (Diagnostic Code 7011), or atrioventricular block (Diagnostic Code 7015), with a minimum 10 percent disability rating. See 38 C.F.R. § 4.104 , Diagnostic Code 7018. 

Under Diagnostic Code 7010, a 10 percent rating is assigned for supraventricular arrhythmias manifested by permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes/year of paroxysmal atrial fibrillation, or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating (the maximum under this Code) is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes/year documented by ECG or Holter monitor. 38 C.F.R. § 4.104 Diagnostic Code 7010.  The Board notes that an evaluation in excess of 30 percent is not available under Diagnostic Code 7010. 

Pursuant to Diagnostic Code 7011, used in rating sustained ventricular arrhythmias, a 10 percent rating is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatate on EKG, ECG, or x-ray.  A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for (1) indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator in place or (2) chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7011. 

Under Diagnostic Code 7015, concerning atrioventricular block, a 10 percent evaluation is warranted in cases where a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication or a pacemaker is required.  The next highest rating, a 30 percent evaluation, is appropriate in cases where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on EKG, ECG, or x-ray.  A 60 percent evaluation contemplates more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted where there has been chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104 , Diagnostic Code 7015. 

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2010).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. See also Esteban v. Brown, 6 Vet. App. 259 (1994).

Factual Background 

VA records show that in August 2005 the Veteran was seen in urgent care for syncope, with a history of these episodes of syncope happening on and off since the 1980's.  They were worse the past few months, with the last episode three days earlier.  He described this episode as taking place when driving, with symptoms of an aura, then he pulled over and passed out a few minutes.  He also reported sweating profusely when he woke up.  He indicated feeling weak and worn out after these episodes.  He indicated that he saw an outside neurologist for concerns of a seizure disorder but could not afford testing.  He denied symptoms such as chest pain, shortness of breath, palpitations, nausea, vomiting or abdominal pain.  His examination revealed unremarkable cardiovascular findings with regular rate and rhythm, without murmurs, gallops or rubs.  His chest was also nontender with atraumatic symmetrical chest excursions.  Neurological examination revealed intact cranial nerve examination and no other findings of significance.  He was assessed with syncope, and was restricted from driving his truck for six months.  Further testing was planned.  An electrocardiogram (ECG) from August 2005 was normal.  

A September 2005 neurological consult noted the same history of syncope.  The Veteran was unsure of the frequency of the episodes, but guessed he had about three events this year.  He reported symptoms of syncope as feeling like his hearing and vision became "dim" and he became diaphoretic.  He had no nausea.  There were also no symptoms such as jerking, and no events while supine.  The most recent episode did have shortness of breath as a symptom.  He denied confusion, but sometimes took a while to return to being his usual self.  Lying down relieved the episode.  On examination, his neurological findings pertinent to this issue were not significant.  The impression was that these episodes sounded like syncope rather than a seizure disorder.  Further workup, including electroencephalogram (EEG), tilt table testing (TTT) and CT of his head were recommended.  

Another September 2005 record discussed his syncopal/near syncopal episodes noting that they were increasing over the past few months, and could randomly occur either every few months or on a weekly basis.  Regarding the recent syncopal episode while driving, he reported that he felt an "aura" prior to pulling over and passing out for up to 20 minutes.  His episodes tended to be precipitated by lightheadedness and sweating, and problems with hearing and vision being muffled and dimmed.  They were not triggered by exertion, and could happen when he was either sitting or standing.  He also did not have any problems such as chest pain, shortness of breath, nausea or palpitations.  He was noted to have a history of substance abuse and this raised questions of a cardiac etiology for these episodes.  He was assessed with near syncope and syncopal episodes, believed to be of a possible cardiac etiology.  

The results of the EEG and head CT done in September 2005 were normal.  A September 2005 echocardiogram revealed normal left ventricle systolic function and normal right heart hemodynamics, with an ejection fraction of 53 percent.  

In December 2005 he was seen in urgent care with a syncope episode the prior day.  A nursing note associated with this December 2005 urgent care treatment reported that he claimed he had passed out both the previous day and the prior Friday.  There were no other associated symptoms, although he endorsed a feeling of having lost bowel control and shortness of breath.  The physician's notes from this December 2005 urgent care treatment, noted the syncope episode the previous day, again associated with sweating, blurred vision and tinnitus.  He improved lying down.  He was assessed with near syncope.  He left without further testing against medical advice (AMA).  A January 2006 neurological follow-up described similar symptoms of syncope, with a history of most recent episodes happening the first weekend in December when he had two episodes without any precipitating episodes.  His normal findings on CT, EEG and echocardiogream were noted, and plans were made for the TTT.  

In February 2006, the results of the TTT were positive for an inducible neurocardiogenic syncope.  During the testing he was noted to have short tonic clonic movements of the upper extremities suggestive of cerebral hypoperfusion.  Plans were made during March 2006 for the Veteran to undergo pacemaker implantation to treat this diagnosed inducible neurocardiogenic syncope.  

He underwent surgery to implant the pacemaker to treat this condition on April 14, 2006.  He was assigned a temporary total (100%) rating from this date and continuing to July 1, 2006.

On VA examination in July 2006, he was examined for his neurocardiogenic syncopal disorder, now with pacemaker insertion.  The examination noted the history of syncopal episodes leading to this pacemaker surgery.  He denied any other significant surgery or heart disorder other than the neurocardiogenic syncope with pacemaker insertion.  He did have dyspnea on exertion, but could walk approximately two blocks.  He denied taking stairs.  He reported two pillow orthopnea.  He had no swelling of his extremities or chest pain.  His history of worsening syncopal episodes prior to the pacemaker insertion was noted.  He had no known risk factors such as diabetes mellitus, hypertension, or dyslipidemia.  There was no end organ damage.  He took Atenolol for his symptoms.  The best subjective estimated METS was less than 3.  He reported having no energy to do light yard work, painting or light carpentry.  He was self employed as a trucker, and his heart condition affected this occupation and his activities of daily living with decreased energy and fatigue.  Physical examination yielded no significant findings on cardiovascular and pulmonary examination.  Examination of the chest showed a well healed surgical incision with a small scar and induration the size of the pacemaker.  The impression was cardioinhibitory and vasodepressor neurocardiogenic syncope with subsequent permanent pacemaker insertion.  Further testing was to be done.  The Veteran was noted to be concerned about his overall deconditioning, decreased energy and fatigue.  

Tests done in July 2006 included a July 2006 chest X-ray showing no evidence of active cardiopulmonary disease.  Chronic obstructive pulmonary disease (COPD) was shown.  Findings from an echocardiogram again revealed his left ventricle was normal in size with normal global systolic function.  His ejection fraction was 55-60 percent.  The rest of the findings were not significant.  A July 2006 cardiology attending not indicated that during the 2d echocardiogram procedure he was noted to report having exertional shortness of breath and increased fatigue.  He did not have dizziness, syncope or pre syncope.  He was also noted in the chest X-ray to have hyperinflation of his lungs.  On pacemaker surveillance in July 2006, the device was functioning normally.  

In January 2007, the Veteran underwent a VA heart examination with review of the claims file.  His pre-pacemaker syncopal history was recited, as were the findings from the July 2006 VA examination and testing.  He was noted to have continued fatigue and tiredness with feelings of depression.  He lost his truck due to having lost his job from driving restrictions.  He was noted to be a no show for exercise tolerance test.  The examiner opined that the best indicator of his cardiac function was the left ventricular ejection fraction (LVEF) of 60 percent for the following reasons.  He was noted to have a poor functional capacity due to a COPD.  He did not appear to have treatment for this condition.  The examiner felt that an exercise tolerance test demonstrating his actual METS would be a better indicator of his cardiac function in July 2006.  However based on his LVEF and his chest X-ray demonstrating COPD, this examiner felt that the best indicator of heart function was the LVEF of 60 percent.  The diagnosis was cardioinhibitory and vasodepressor neurocardiogenic syncope with subsequent pacemaker insertion.  The TTT was noted to show hypotension as well as an escape rhythm causing the syncopal episodes.  

Pacemaker surveillance reports from January 2007 and February 2008 showed that the Veteran's pacemaker function was within normal limits.  

Other testing included a normal myocardial perfusion done in March 2007.  The report did note right ventricular hypertrophy.  An August 2007 primary care follow-up showed no significant cardiac findings.  In a January 2008 primary care nursing note, the Veteran reported abusing alcohol and having a conflict with family members on Christmas when he passed out and was taken to the hospital.  Information obtained from the hospital indicates that he was treated for alcohol intoxication and paroxysmal supraventrical tachycardia that was present with "holiday heart syndrome."  Examination was unremarkable and he was assessed with alcoholism and supraventricular tachycardia.  

In March 2008 the Veteran underwent a VA examination.  The medical history indicated that the Veteran had a pacemaker inserted in 2006 for cardioinhibitory/neurogenic syncope.  The examiner specifically stated that "[t]he veteran has had no subsequent problems with syncope since his pacemaker insertion."    He was noted in the record to have supraventricular tachycardia, of which he was unaware.  He denied any other type of heart disease.  He reported always having shortness of breath and occasional slept on 2-3 pillows.  He had no swelling extremities and denied frank chest pain but did endorse occasional tingling.  This happened daily, described as brief bursts, not brought on by any known event.  He had no prescription for nitroglycerin.  Current treatment included Citrolopram.  His best estimated METS was less than 3.  He again made the same report of functional limitations as he did in the July 2006 VA examination.  Examination again showed unremarkable cardiovascular findings.  Findings from pacemaker surveillance were noted.  The diagnosis again was cardioinhibitory and vasodepressor neurocardiogenic syncope with subsequent pacemaker insertion.  He was also diagnosed with tachycardia currently of unknown origin.  The examiner noted that the Veteran seemed agitated during examination and also refused to take an ECG test.  The examiner noted that the Veteran had a right ventricular hypertrophy (RVH) which was less likely as not related to his service connected residuals of cardioinhibitory response, neurogenic syncope status post pacemaker.  The examiner said his COPD was more likely to be causing his RVH.  

A June 2008 progress note indicated that the Veteran was seen with cocaine abuse problems.  VA records include records from substance abuse treatment in July 2008, with a history that included his cardiac history with pacemaker.  He reported suffering occasional chest pain but none presently.  He also reported he had occasional palpitations that worsened with illicit drug use.  Examination was negative for any significant cardiovascular findings. 

A July 2008 ECG revealed normal sinus rhythm.  A December 2008 echocardiogram report showed a LVEF of 60 percent.  There was no LV dilation or hypertrophy.  No other significant findings were shown.   He was also evaluated for possible epilepsy, with the normal EEG findings of record reviewed, and the Veteran's history of symptoms surrounding his episodes of passing out.  He did not pass out as often since his pacemaker was inserted.  Following examination and review of his history, he was assessed with cardiogenic syncope.  There was no suggestion of epilepsy or narcolepsy in his history or records. 

The Veteran testified at his October 2008 videoconference hearing that he takes 2 to 3 days to cut the grass due to his heart condition.  He also said he got out of breath trying to keep up with his 11 month old child.  He indicated that he gets out of breath walking the dog up the street and back and has no energy to perform household chores.  He indicated that he was out of breath after walking 2 blocks to the examination.  He reported having 2 incomplete episode of syncope and 1complete syncope (passing out episode) in the past 3 months. 

VA and private records from 2009 included records from March 2009 for treatment of a syncopal episode, with subsequent referral to cardiology.  Follow-up in cardiology noted that he had tachycardia with episodic bursts of palpitations with associated shortness of breath, lasting 1-2 minutes.  He denied recurrence of chest pain or syncope since his metroprolol was adjusted.  Then he reported severe palpitations of 5-10 minutes that left him wiped out afterwards.  The last episode was a week ago.  He also reported syncopy in bed when sleeping.  Following examination which yielded no significant findings, he was assessed as having some improvement in his symptoms from a clinical standpoints.  His symptoms decreased in frequency with minor breakthrough episodes.  

Records from April 22, 2009 noted admission for syncopal episode.  He reported this was an episode of chest pain followed later in the day with diaphoretic and syncopal episode.  He was said to have had low blood pressure, and he reported dizziness with rising and blurred vision prior to syncope.  He also reported nausea preceded the syncope.  It was reported that the Veteran was currently in a substance abuse program.  Examination was unremarkable except that he was noted to be excitable and his heart rate on his last ECG was noted to be 100 beats per minute.  He was assessed with syncope.  His pacemaker was interrogated and was noted to have 4 episodes of supraventricular tachycardia (SVT) with rates above 180 beats per minute, none of which corresponded with his dates of syncope or chest pain.  It was also explained that uncontrolled tachycardia can cause tiredness and if uncontrolled too long, can cause congestive heart failure.  The doctor recommended he undergo further procedure (referred to as LVC) and to start Metroprolol, both of which the Veteran expressed ambivalence about.  It was also discussed that if his ischemic evaluation was negative, he could need electrophysiology procedure (EPS)/ablation, versus antitachycardia device or implantable cardioverter defibrillator (AICD).  

A July 2009 note from his private doctor noted that he appeared to have exertional dyspnea, as well as some psychiatric symptomatology.  EKG's from April 2009 and August 2009 were noted to be generally unchanged when compared to earlier ones.  A September 2009 record discussed possible ablation therapy for A-fib which was recommended but not done.  

Records from November 2009 revealed that he was seen for complaints of dizziness.  Over the past 2 years he had a multitude of symptoms that included lightheadedness and palpitations.  He complained of dyspnea, fatigue, palpation and arrhythmia.  His palpitations were intermittent and described as mild to moderate.   His symptoms were unchanged from his last visit.  Interrogation of his pacemaker showed supraventricular tachycardia.  Review of systems was negative for chest pain, diaphoresis, orthopnea, palpation and syncope.  There were also no vascular symptoms.  He was assessed with supraventricular tachycardia (SVT) (also called "sick sinus syndrome"), recurrent and neurocardiogenic syncope, stable.  Other records from November 2009 noted that ablation treatment was a possible option but for his tachycardia, but would only treat the symptoms caused by his arrhythmia.  The doctor discussed that he had normal findings on a November 2009 echocardiogram with normal ventricular sizes and function with defibrillator lead.  He was assessed with paroxysmal supraventricular tachycardia.  In December 2009 he opted not to undergo ablation therapy.  

In April 2010 the Veteran underwent routine interrogation of his dual chamber pacemaker with the device functioning appropriately as programmed.  There was no change made this session.  In August 2010 he was seen in the ER for a syncopal episode which resulted in his passing out, falling and injuring his left shoulder and left knee.  He gave a history of passing out following dental work.  His last syncopal episode was reported as happening in 2008.  His pacemaker report of September 2010 revealed that he had his pacemaker programmed in November 2009 so he could activate EMGs externally on symptoms but he stated he did not activate it and would be returning the activation device to the doctor.  An ECG also in September 2010 was normal.  

The report of a September 2010 VA examination, which included claims file review, noted in addition to his prior history of syncopal episodes with pacemaker insertion, the Veteran had a history of atrial fibrillation (A-fib).  He reported his symptoms have not resolved since the 2006 pacemaker insertion, and he gets syncopal episodes approximately 4-5 times a year.  He was last seen in the ER a month ago for the same.  He also had dyspnea on exertion and orthopnea reported.  His last episode of passing out was in August 2010.  The other episodes were near syncope.  He used 3 pillows to sleep.  He denied edema, but did have chest pain.  He denied having diabetes, hypertension or hyperlipidemia.  His exercise tolerance again was a METS of less than 3 and he said he could not do exertional activity.  He again was unable to do light yard work without having shortness of breath.  He was noted to be on disability since 2006.  He no longer could drive trucks due to syncope.  His activities of daily living were limited due to heart condition.  He was unable to play with his 2 year old child due to his heart condition.  Examination of his cardiovascular system again was unremarkable.  Exercise test was not ordered as he had a pacemaker which contraindicated such testing.  An echocardiogram was ordered.  He was diagnosed with history of recurrent syncope since the 1980's.  The opinion was that the LVEF most clearly represents his cardiac function due to his pacemaker which contraindicates exercise testing.  His METS was less than 3.

The examiner remarked on the severity of the Veteran's syncopal episodes.  He was noted to continue to experience them about 3-4 times per year.  Most of them were near syncope with the last episode in August 2010 documented in the ER.  The examiner could not determine the severity of his syncope but could only report their frequency.  The Veteran reported 3-4 per year, with the only one documented being in August 2010.  The examiner noted that this information was from the Veteran's reported history.   

A February 2011 doctor's letter noted the Veteran continues to suffer syncopal episodes which have not been completely suppressed by placement of an intracardiac pacemaker inserted in 2006.  The rest of this letter addressed the impact of this disability and another service connected disability on his ability to work.

An October 2010 Echocardiogram report revealed an LVEF of greater than 55 percent.  All other findings were also within normal limits.  Also in October 2010 a routine interrogation of his pacemaker continued reveals it functioning normally.  

A January 2011 echocardiogram showed an LVEF of 50 percent.  All other findings were normal, as shown in prior echocardiograms.  The conclusion was of a normal echocardiogram without evidence of clinically significant pathology.  Routine pacemaker follow-revealed the device was functioning normally in March 2011 and in June 2011.

In June 2011, the Veteran was seen in the ER for complaints of dizziness, but he did not actually pass out.  He reported the history of similar episodes dating back to 1980, with pacemaker insertion.  Examination revealed no significant cardiac findings.  

The report of an August 2011 VA examination addendum included claims file review.  The echocardiogram of October 2010 was noted to show an ejection fraction of greater than 55 percent.  Most recently, the echocardiogram was 50 percent.  His LVEF was 50-55 percent which gave him a good cardiac METS of at least greater than 5.  As far as the severity of the syncopal episodes, the doctor reviewed his cardiology records from November 2009.  At that time, his neurocardiogenic syncope condition was stable.  Also based on VA records he had one episode in August 2010, and no frequent ER visits or hospitalizations for his neurocardiogenic syncope.  Therefore based on his records, the examiner suspected that his neurocardiogenic syncope was not severe.  He would rate it as mild to moderate with the most recent episode in August 2010 when he was seen in the ER.  Before that, in November 2009 his condition was stable.  He has not had recurrent ER visits since August 2010.  In the last year and a half, he only had one episode.  Therefore this examiner would rate the severity of his syncopal episodes as mild at this time.  The examiner noted that there were no guidelines to determine the severity of his syncope, other than to rely on the Veteran's history and medical records.  His neurocardiogenic syncope was deemed to be mild and stable. 

Initial consideration prior to Analysis.

At the outset, the Board notes that the Veteran's overall medical picture is complicated by a long term history of drug abuse shown in the medical evidence.  Notwithstanding this history, the Board shall consider the severity of his disability without opinion as to the possible impact of such history on his symptoms.

Analysis-Increased rating for neurocardiogenic syncope for the period from February 7, 2005 to April 13, 2006.

A review of the evidence reflects that a rating in excess of 20 percent for neurocardiogenic syncope is not warranted for the period beginning February 7, 2005 (prior to his April 2006 pacemaker insertion).  During this period, the predominant symptom is shown to be syncopal episodes, evaluated by analogy under Diagnostic Code 8911.

The evidence shows that the Veteran was treated for episodes of syncope in August 2005 and in December 2005.  The episodes were said to be increasing over the past few months, and randomly occurred either every few months or at most weekly.  The Veteran in September 2005 guessed the frequency of syncopal episodes was about 3 times per year.  Following neurological evaluation, he was assessed with both syncopal episodes and near syncope.  He reported having passed out twice in December 2005 but was described as only having "near syncope" after he left AMA, thus the physician was not able to more fully evaluate him.  However, the TTT done in February 2006 is noted to have resulted in an induced neurocardiogenic syncope, with some evidence of tonic clonic movements.  

Thus the preponderance of the evidence reflects that from February 2005 up to his pacemaker insertion in April 2006, his syncopal episodes were never so severe as to approach or more closely resemble the criteria for the next higher rating under Diagnostic Code 8911, of at least 1 major seizure in the last 6 months or 2 in the last year.  Again the note to this Diagnostic Code defines a major seizure as characterized by the generalized tonic-clonic convulsion with unconsciousness.  The subjective complaints given by the Veteran regarding his symptoms of passing out, were classified by the medical professionals as near syncopal episodes in the December 2005 record.  Further evaluation was not done due to his having left AMA.  While he did have an induced neurocardiogenic syncope on testing in February 2006, this test induced seizure does not equate to symptoms of at least 1 major seizure in the last 6 months or 2 per year.  

His episodes also do not more closely resemble those averaging at least 5 to 8 minor seizures per week.  None of the above described evidence suggests that his near syncopal episodes are of this frequency.  Thus a 40 percent rating is not shown to be warranted during the period from February 7, 2005 to April 13, 2006, based on the frequency of minor seizures or major seizures.  

Again, the primary disability prior to his pacemaker insertion is shown to be the syncopal episodes.  During the time from February 7, 2005, his cardiac symptoms are shown to be noncompensable, with his ejection fraction shown to be at 53 percent in September 2005, and the records from 2005 generally silent for any complaints such as chest pain or shortness of breath, palpitations or other notable heart manifestations.  The physical examinations and diagnostic tests from February 7, 2005 leading up to his April 2006 pacemaker surgery are silent for any significant heart abnormalities.  Thus consideration of the appropriateness of assigning a separate rating under the Diagnostic Codes for cardiovascular disorders is not necessary as his cardiovascular symptoms would not be compensable during the period from February 7, 2005 to April 13, 2006 under the applicable criteria.  

In sum, the preponderance of the evidence is against a rating in excess of a 20 percent rating for his disability during the period from February 7, 2005 to April 13, 2006.  

Analysis-Increased rating for residuals of pacemaker insertion beginning July 1, 2006.

A pacemaker was inserted on April 14, 2006, and the Veteran was afforded a temporary total rating for the two months thereafter, ending after June 2006.  As of July 1, 2006, the RO assigned a 20 percent rating for the disability under Diagnostic Code 7018 for residuals of status post pacemaker implant.  While the applicable cardiovascular criteria is noted to not provide for a 20 percent rating, (rather going from 10 percent to 30 percent), this 20 percent rating was continued as this was the rating assigned prior to pacemaker insertion.  

For the period from July 1, 2006 and continuing through January 7, 2008, the Veteran's heart disability continues not to show significant symptoms that would warrant a compensable rating.  His ejection fraction was noted in July 2006 to be 55-60, and in January 2007, his ejection fraction was 60.  His LV ejection fraction was described as being the best indicator of his cardiac function.  While he was noted to have functional capacity issues with shortness of breath and increased fatigue, with METs estimated as less than 3, he was noted to have a COPD which was deemed in January 2007 to be the cause of his poor functional capacity.  

Thus, based on his heart function as separated from his non service-connected   COPD symptoms, the Veteran is not shown to meet the criteria for a compensable rating, much less a rating in excess of the assigned 20 percent rating under any of the potentially applicable criteria for heart disorders.  See Diagnostic Codes 7018, 7010, 7011, 7015.  However, the Board shall not disturb the 20 percent rating that was assigned effective July 1, 2006.

With regard to syncopal episodes, the Veteran is not shown to have any evidence of problems with syncopal episodes at all during this period July 1, 2006 and up to January 8, 2008.  He is not shown to have syncopal episodes that  average at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.  Thus he is not shown to warrant greater than a 20 percent rating based on his syncopal episodes.  To the contrary, his syncopal episodes appeared to be in remission and would not have warranted even a compensable rating.  

As of January 8, 2008, the Veteran's symptoms now include those of syncope and episodes of tachycardia.  The problems with tachycardia began on January 8, 2008.  Thus it is appropriate to now consider the cardiovascular criteria as well as the criteria for seizure disorders in considering the severity of his disability after July 1, 2006.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

In this instance, the Board does note the potentially pertinent Diagnostic Criteria include syncope among the symptoms to be considered in evaluating the severity of the heart condition.  This, however, raises the problem of pyramiding under 38 C.F.R. § 4.14, in which the evaluation of the same symptoms under separate codes is to be avoided.  Accordingly, the law against pyramiding precludes assigning separate evaluations for the syncope and the heart symptoms.  

The Veteran is shown as of the January 8, 2008 primary care nursing note to have a supraventricular tachycardia.  This is the primary manifestation of his symptoms, as opposed to the syncopal episodes.  While initially attributed to alcohol intake and "holiday heart," he persisted thereafter with tachyardic episodes that continued to be noted in the records and examination reports of 2008, and continued through 2009, with a March 2009 record noting that he had such episodes of palpitations, with a discussion of possible ablation therapy for atrial fibrillation.  Later in November 2009, he was diagnosed with "sick sinus syndrome" based on intermittent heart palpitations and a tachycardia that persisted.  Such symptoms are shown as of January 8, 2008 to more closely resemble the criteria for a 30 percent rating for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes/year documented by ECG or Holter monitor.  See 38 C.F.R. § 4.104 Diagnostic Code 7010.  This is the maximum allowable rating under this Diagnostic Code.  This is also equivalent to a 30 percent rating under Diagnostic Codes 7011 and 7015 which contemplate a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatate on EKG, ECG, or x-ray.

Thus, based on consideration of the foregoing, a 30 percent rating is warranted for the cardiovascular symptoms currently shown to be a supraventricular tachycardia for the period beginning January 8, 2008.  However, a rating in excess of 30 percent is not warranted.  There is no evidence of more than one episode of acute congestive heart failure in the past year.  To the contrary, there is no evidence of any instances of acute congestive heart failure at any time during this appeal.

Moreover, it is not shown that during this period a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, and there is no evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  While a workload of less than 3 METS is shown repeatedly in the VA examinations of July 2006 and March 2008, with the records also documenting poor exercise tolerance, the January 2007 VA examiner clarified this with findings that the Veteran's poor exercise tolerance is attributable to a COPD, rather than to his service connected heart disorder, with the best indicator of heart function said to be the LVEF.  The March 2008 VA examination also attributed a RVH to the same COPD, rather than the service connected heart disorder.  Thus the findings of less than 3 METS, representing poor exercise tolerance, are shown to be attributable to the nonservice connected COPD and are separated from his service connected heart disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus a higher rating is not warranted during this period on the basis of his having a METS of 3 or lower under Diagnostic Codes 7011 or 7015.

A right ventricular hypertrophy (RVH) was determined by competent medical evidence in March 2008 to be less likely as not related to his service connected residuals of pacemaker insertion, and more likely to an unrelated chronic obstructive pulmonary syndrome.  

Thus a rating of 30 percent, but no more is warranted for the Veteran's service connected heart disorder, manifested as supraventricular tachycardia as of January 8, 2008.  

Alternately, the Board has considered whether a rating in excess of 30 percent for the Veteran's post pacemaker residuals is shown under the criteria for syncopal episodes as of January 8, 2008.  As previously noted, however, the cardiac symptoms now dominate.  There is evidence of reduction of syncopal/near syncopal episodes, as noted in the July 2008 echocardiogram report, where it reported that he did not pass out as often as he did since his pacemaker insertion.  He is still shown to have episodes of full syncope, with an event associated with drinking on Christmas day in 2007 noted, and another episode documented in April 2009.  The Veteran, who is competent to testify as to his symptoms experienced, to include syncope, is noted to report in his October 2008 videoconference hearing, that he passed out once in the past 3 months, and had 2 episodes of incomplete syncope also in the past 3 months.  However his credibility is harmed by the findings from the medical providers in 2009 who described his syncopal symptoms as having decreased in frequency with minor breakthrough episodes.  

Thus the evidence does not reflect syncopal episodes that would warrant more than the current 30 percent rating he now receives under the cardiovascular criteria.  The symptoms which consist of fewer than 2 major seizures documented in a 2 year period and 2 minor seizures in the past 3 months would not meet the criteria for a 20 percent rating under Diagnostic Code 8914 at this point.  

In sum, the evidence supports an increased rating to 30 percent, but no more, for the residuals of pacemaker insertion, with primary manifestations of tachycardia, for the period beginning January 8, 2008.  

Analysis-Increased rating for residuals of pacemaker insertion beginning August 23, 2010

By way of an August 2011 decision, the RO assigned an increased, 60 percent, rating based on the Veteran having an ejection fraction of 50 percent.  This was shown at the August 2011 VA examination, but the RO assigned an effective date back to August 23, 2010, the same day as an emergency room visit for syncope.  See 38 C.F.R. § 4.104, Diagnostic Codes, 7018, 7011 or 7015.  

The evidence, however, does not show that the Veteran meets the criteria for a 100 percent rating under Diagnostic Codes 7011 or 7015.  The evidence does not show that the Veteran was hospitalized for an indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy.  Nor is he shown to have an automatic implantable Cardioverter-Defibrillator in place.  He is also not shown to have chronic congestive heart failure, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Thus the criteria for a 100 percent rating is not shown under the Diagnostic Codes 7011 or 7015.  

Although his METS again are shown to be less than 3 in the September 2010 VA examination, again it was pointed out that the LVEF most clearly represented his cardiac function.  As noted earlier, his poor functional capacity was attributed to non service-connected COPD, not to his service connected heart disorder.  The examiner in the August 2011 addendum further opined that his METS would be at least greater than 5, based on review of his most recent ejection fraction of 50-55%.  Thus a 100 percent rating is not shown on the basis of his METS.

Again as previously shown, his syncopal episodes as of August 23, 2010, are not shown to resemble those averaging at least 1 major seizure in 4 months over the last year, or 9 to 10 minor seizures per week.  The Board notes that the August 2011 claims file review and addendum by the VA examiner classified his neurocardiogenic syncope symptoms as stable, and mild, based on his not having had recurrent ER visits for syncope since August 2010.  Thus an alternate higher rating on the basis of syncope is not shown.  


Conclusion 

The Board finds that for the period from February 7, 2005 up to the April 14, 2006 pacemaker insertion, a rating in excess of 20 percent for neurocardiogenic syncope is not warranted.  For the period from July 1, 2006 until January 7, 2008, a rating in excess of 20 percent is not in order.  For the period from January 8, 2008 to August 22, 2010, a rating of 30 percent is now shown to be warranted for supraventricular tachycardia episodes.  Finally, a rating in excess of 60 percent is not warranted for the period beginning August 23, 2010.    



ORDER

Entitlement to a schedular evaluation in excess of 20 percent for cardioinhibitory and vasodepressor neurocardiogenic syncope (claimed as fainting spells) for the period from February 7, 2005 through April 13, 2006, is denied.

Entitlement to a schedular evaluation in excess of 20 percent for status post pacemaker implant for the period from July 1, 2006 to January 7, 2008, is denied.

Entitlement to a schedular evaluation of 30 percent, but no more for residuals, status post pacemaker implant, with manifestations supraventricular tachycardia/atrial fibrillation ), is granted for the period from January 8, 2008 to August 22, 2010, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a schedular evaluation in excess of 60 percent for residuals status post pacemaker implant, with manifestations of ongoing supraventricular tachycardia/atrial fibrillation, (previously listed as cardioinhibitory and vasodepressor neurocardiogenic syncope (claimed as fainting spells) and coded 7011-8911), as of August 23, 2010, is denied.  

 

REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009, the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence, is noted to include a November 2011 letter from a physician who stated that the Veteran's two service connected disabilities, specifically his heart disorder and a depression, should be considered as rendering him 100 percent disabled from any occupation.  

Currently, the Veteran's lone service connected disabilities are shown to be a depressive disorder rated at 70 percent disabling and a cardiac disorder rated at 60 percent disabling.  He is in receipt of a combined 90 percent rating, which was previously in effect on August 23, 2010.  However, given the above decision, this combined rating will be effective as of January 8, 2008. 

However, the evidence also shows other potential problems that may be limiting his ability to work, including issues with substance abuse dating back to 1991, which appears to have pre-dated both his service connected heart problems and depression.  Thus, further development is warranted to ascertain whether the Veteran's symptoms attributable to the service-connected disorders more nearly approximate the criteria for a total rating based on unemployability.

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service- connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In light of the above, the Board finds that a current VA examination is in order to ascertain whether the Veteran is unemployable due to his service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a duty-to-assist letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the impact his service-connected disabilities have on his ability to obtain and retain employment.  The claims folder should be made available to the examiner.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities (currently shown to be a depression with anxiety and dysthymic disorder and residuals status post pacemaker insertion, with symptoms including syncope and supraventricular tachycardia.)  The examination report must include a complete rationale for all opinions and conclusions reached.

3.  After taking any further development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If any benefit sought on appeal is not granted in full, the appellant and representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


